Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to communications filed by the applicant on 9/16/2021.  Claims 1, 2, 7, 8, 10-13, 16, 18-28 are currently pending.  


Allowable Subject Matter

Claims 1, 2, 7, 8, 10-13, 16, 18-28 are allowed.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  
Rejections under 35 U.S.C. § 103 have been withdrawn for the following reason. Closest prior art to the invention include Bathiya (US-20150324754-A1), Los (US-20140149886-A1), Rentsch et al. (US-20160155094-A1), Yael et al. (WO-2015030718-A1), and
Hossain, SM Mozammal, et al. A deliberative agent for meeting scheduling.  2013 IEEE 27th International Conference on Advanced Information Networking and 
None of the prior art of record, taken individually or in combination, teach the claimed invention as detailed in independent claims 1, 12, and 19, wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624